Citation Nr: 1209380	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-27 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision issued by the Vocational Rehabilitation and Counseling Division of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss and tinnitus.  His combined disability rating is 20 percent.  

2.  The preponderance of the competent and credible evidence shows that the Veteran has a serious employment handicap warranting VA vocational rehabilitation services pursuant to the Direct Job Placement Services for New Employment (Rapid Access to Employment Track) Program.  

3.  The Veteran declined VA's offer to provide him with direct job placement services under the Rapid Access to Employment Track program.

4.  The preponderance of the competent and credible evidence does not show that the Veteran's employment handicap warrants VA vocational rehabilitation services pursuant to the Employment Through Long Term Services Track program.  


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31 have not been met.  38 U.S.C.A. §§ 3104, 3106 (West 2002 & 2011); 38 C.F.R. §§ 17.47, 17.161, 21.210, 21.212, 21.214, 21.258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to additional VA vocational rehabilitation benefits pursuant to 38 U.S.C. Chapter 31.  Specifically, he seeks graduate education tuition reimbursement under VA's Employment Through Long Term Services program.  He already has been approved for benefits under VA's Direct Job Placement Services for New Employment (Rapid Access to Employment Track) Program.

At the outset, the Board observes that the overarching purpose of VA vocational rehabilitation services is to enable service-connected disabled Veterans to achieve independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70 (2011).  

A Veteran is entitled to vocational rehabilitation under 38 U.S.C. Chapter 31 if he has one or more service-connected disabilities compensable at a rate of 20 percent or higher and if he is determined to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002 & 2011); 38 C.F.R. § 21.40 (2011).

VA's governing provisions define an employment handicap as an impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101 (West 2002 & 2011); 38 C.F.R. § 21.35 (2011).  That impairment must result in substantial part from one or more service-connected disabilities.  

Significantly, the law specifies that an employment handicap does not exist when any one of the following conditions is present: (i) employability is not impaired; including in the case of Veterans who are qualified for suitable employment, but do not obtain or retain such employment for reasons within their control; (ii) employability is impaired, but not as a direct or substantial result of service-connected disability; or (iii) employment is impaired, but the effects of the impairment have been overcome through successful transition to an occupation consistent with the Veteran's pattern of abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(2) (2011).

In each case in which an employment handicap is found, a separate determination shall be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a) (West 2002 & 2011); 38 C.F.R. § 21.52(a) (2011).  A serious employment handicap constitutes a significant impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 C.F.R. § 21.52(b) (2011).

For each Veteran found to have a serious employment handicap warranting rehabilitation services under Chapter 31, VA is required to develop a written plan describing the Veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3) (2011).  Specifically VA staff must  prepare an Individualized Written Rehabilitation Plan (IWRP) for each Veteran selected to pursue a vocational rehabilitation program, as that term is defined in 38 C.F.R. § 21.35(i).  38 U.S.C.A. § 3107 (West 2002 & 2011); 38 C.F.R. § 21.80 (2011).

The purpose of the IWRP is to assist in (1) providing a structure which allows Vocational Rehabilitation and Employment (VR&C) staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring the Veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by VR&C staff.  38 C.F.R. § 21.80(a) (2011).

The IWRP will be jointly developed by VA staff and the Veteran.  The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and the Veteran.  The vocational rehabilitation specialist or counseling psychologist designated as case manager has the lead role in carrying out VA responsibility for implementation of the IWRP.  That designated official also has the primary responsibility for the preparation of the plan.  38 C.F.R. § 21.92 (2011).

The case manager and Veteran will review all of the terms of the IWRP and the Veteran's progress in meeting those terms at least once every 12 months.  38 C.F.R. § 21.96(b) (2011).  On the basis of that review, the case manager and Veteran will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d) (2011).

Although the Veteran is allowed to request a change in his IWRP at any time, any revision of a long-range vocational goal may only be made following a reevaluation of his rehabilitation program by the counseling psychologist.  38 C.F.R. § 21.94(a) (2011).  Specifically, a change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) the Veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the Veteran fully participates and concurs in the change.  38 C.F.R. § 21.94 (2011).

Vocational goal means a gainful employment status consistent with the Veteran's abilities, aptitudes, and interests.  A VA counseling psychologist shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g) (2011).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case.  38 C.F.R. § 21.53 (2011).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2011).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d) (2011).

A Veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. § 21.35 (2011).  Rehabilitation to the point of employability may include the services needed to (1) evaluate and improve the Veteran's ability to undertake training and (2) train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, the Veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 3104 (West 2002 & 2011); 38 C.F.R. § 21.72 (2011).

In adjudicating the extent of Chapter 31 benefits, if any, which are warranted in a particular case, the Board has broad authority to make awards and determine the scope of services and assistance.  Kandik v. Brown, 9 Vet. App. 434 (1996).  

Turning to the specific facts of the Veteran's claim, the Board observes that the Veteran's basic eligibility for vocational rehabilitation benefits is not at issue.  It is uncontested that the Veteran has service-connected disabilities compensable at a level of 20 percent and that he has been found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51(b) (2011).  

Specifically, the record shows that the Veteran has been granted service connection and assigned a combined 20 percent rating for hearing loss and tinnitus.  He has no other service-connected disabilities.

In terms of work history, the Veteran has a degree and approximately two decades of professional experience in dentistry.  He also has many years of paid self-employment as a musician, a vocation he entered in the late 1980s after closing his dental practice.  Significantly, the Veteran now contends that he has effectively lost his ability to earn a living as a musician due to his service-connected hearing loss and tinnitus.  He also alleges that he is unable to return to dentistry because of his upper extremity arthritis, a condition for which he is not service connected.  

As a strategy for maintaining employment despite the aforementioned disabilities, the Veteran seeks to enroll in a master's degree program in criminal forensic studies.  He believes that additional training, with his past experience as a dentist, will enable him to launch a new career in forensic odentology.  

In support of his claim for vocational rehabilitation benefits, the Veteran was afforded a series of clinical interviews with a VA rehabilitation counselor.  During those interviews, he indicated that he had worked as a dentist until he was in his early 50s, when he had remarried and taken time off to raise his infant daughter.  Following a divorce from his second wife, he began a career in music, which had lasted 23 years.  However, the Veteran emphasized that he was no longer able to earn a living wage as a dentist or musician due to his worsening hearing problems and arthritis.  He further emphasized that the losses he had sustained in the stock market made it imperative that he continue working.  The Veteran then stressed that the only viable employment option open to him was in the field of forensic dentistry that required additional education in the form of a master's degree.  In that regard, the Veteran submitted documentation from a university professor, indicating that the Veteran was well-qualified for the criminal forensic degree program.  The Veteran also submitted a summary of the degree program requirements, which included the ability to perform fieldwork that required participants to be physically able to withstand harsh environments for extended periods of time.  Significantly, the Veteran did not address how he intended to meet those arduous physical requirements, notwithstanding the fact that his service and nonservice-connected disabilities, by his own admission, precluded extensive activity. 

The Veteran's interviews included an assessment of his vocational interests, transferable skills, and employment restrictions.  With respect to the former, the rehabilitation counselor noted that, while the Veteran was most interested in launching a career in forensic dentistry, he also had contemplated becoming a teacher or writer.  The counselor added that the Veteran's prior experience as a dentist and musician, in combination with his high mental aptitude scores, made it highly likely that he could become a teacher of dentistry or music with minimal additional training.  Despite his highly transferable skills, however, the counselor conceded that the Veteran's service-connected hearing loss and tinnitus placed him at an employment disadvantage compared to similarly circumstanced Veterans.  Moreover, the counselor determined that, while the Veteran had other physical problems that were not service-related, his service-connected disabilities substantially contributed to his inability to obtain suitable employment.  Consequently, the counselor concluded that the Veteran had successfully demonstrated an employment handicap.  The counselor further concluded that his handicap was serious to the extent that it substantially interfered with his ability to prepare for, obtain, or retain employment, particularly when his advanced age was taken into account.  

Based on the rehabilitation counselor's assessment, the Veteran was notified, orally and in a September 2009 RO decision letter, of his eligibility to receive training and direct job placement services through VA's Rapid Access to Employment Track.  The RO's offer was predicated on VA's vocational rehabilitation five-track system, which identified direct placement services, including short-term training, licensure, certifications, job readiness preparation, resume development, job search assistance, job accommodations, and post-employment follow up, as an initial option for Veterans with transferable skills and sufficient education and training for reemployment.  It was explained to the Veteran that his years of education and professional experience in dentistry and music had equipped him with highly transferable skills.  It was further explained that those skills should enable him to obtain suitable employment through the services provided under the Rapid Access to Employment Track.  

In a notice of disagreement received in November 2009, the Veteran declined the RO's offer for direct placement services and expressed his preference for vocational rehabilitation benefits offered through VA's Employment Through Long Term Services Track.  That program is designed for Veterans who require specialized training and education in order to obtain and maintain suitable employment.  Specific services available under that program include on-the-job training, apprenticeships, post-secondary education such as college, vocational or technical school, internships, job shadowing, work monitoring, work study, and public-private job partnering.  In his notice of disagreement, the Veteran emphasized that those services were more appropriate to his employment goals than those offered under the Rapid Access to Employment Track.  He added that he felt VA would have been more sympathetic to his case if he had been a younger Veteran.

Following receipt of the Veteran's notice of disagreement and subsequent formal appeal, the RO notified him via August 2010 correspondence that it was discontinuing his claim for vocational rehabilitation services, pending the outcome of his appeal.  The Board acknowledges that the RO's termination of its offer of direct job placement services was rendered prior to the development and implementation of an IWRP.  Nevertheless, the Board observes that the RO only terminated its offer after the Veteran had expressly declined the job placement services afforded to him, arguing instead that his only viable option was advanced-degree training.  Based upon the Veteran's actions, the Board finds that the RO fulfilled its obligation to furnish vocational rehabilitation services to the extent possible.  38 U.S.C.A. § 3107 (West 2002 & 2011); 38 C.F.R. § 21.80 (2011).

Furthermore, the Board finds that, while the Chapter 31 provisions governing suitable employment are subjective, those provisions do not require VA to provide unlimited training for the purpose of furnishing the Veteran with greater employment opportunities.  In this case, the Veteran has voluntarily chosen to focus his efforts on obtaining a master's degree and developing a new career in forensic odentology.  He has every right to seek career training at the level of his choosing and can be commended for his desire to attain more advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is to not to provide Veterans with whatever level of career training they choose.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.70 (2011).  

Here, a VA rehabilitation counselor has expressly determined that the Veteran already has the education and experience to qualify for suitable employment with the provision of direct job placement services.  The Board considers that rehabilitation counselor's findings to be probative as they were based on extensive clinical interviews with the Veteran and a review of his pertinent medical and employment history.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Board considers it significant that the rehabilitation counselor has extensive specialized training in vocational rehabilitation.  That adds to the probative weight of her assessment.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a one with specialized training may be considered more probative than a non-specialist's finding).

In contrast, while the Veteran insists that his only viable employment option is to obtain a master's degree and pursue a career in forensic odentology, there is no indication that he has the requisite expertise to render an opinion as to the level of vocational training necessary to obtain and maintain suitable employment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Moreover, the Board has additional reason to question the Veteran's assertions in light of their inconsistency with other pertinent evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran professes to be too physically disabled to continue employment in his prior fields of dentistry and music, he asserts that he is nonetheless able to complete a degree program that requires arduous physical fieldwork.  The Veteran has not attempted to explain how such a physically taxing degree program reconciles with his self-reported level of physical disability.  Accordingly, the Board is unable to rely on his assertions that such a program is feasible, or essential, to his goals of obtaining and maintaining suitable employment.  38 C.F.R. §§ 21.35, 21.53(d) (2011).  

Additionally, while mindful that the Veteran has alleged age discrimination on the part of VA, the Board finds that he has not provided any evidence corroborating that assertion.  Moreover, the competent and credible evidence of record in no way shows that VA's decision to award benefits under the Rapid Access to Employment Track, but not the Employment Through Long Term Services Track, was rendered with prejudice on the basis of age.  On the contrary, while the VA rehabilitation counselor indicated that she had taken the Veteran's age into account in determining that he had a serious employment handicap, that determination was entirely favorable to the Veteran's claim and, thus, cannot be considered prejudicial.  Furthermore, the rehabilitation counselor's determination that the Veteran retained highly transferable skills, which enabled him to obtain suitable employment through the provision of direct job placement services, shows that VA considered him to be a worthy candidate of vocational rehabilitation benefits.

In rendering these findings, the Board wishes to emphasize that it is sympathetic to the Veteran's claim and does not wish to diminish his service during and after the Korean Conflict.  Nevertheless, the Board is precluded from granting Chapter 31 vocational rehabilitation benefits claims on an equitable basis and is constrained to follow the specific applicable provisions of law.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011). 

In sum, the Board finds that the competent and credible evidence shows that the Veteran is entitled to VA vocational rehabilitation benefits under the Rapid Access to Employment Track program, which he has already been offered and has voluntarily declined.  However, the evidence does not show that the Veteran's employment handicap has warranted benefits pursuant to the Employment Through Long Term Services Track program.  The VA counselor has found that the Veteran does not need long term services.  As the preponderance of the evidence is therefore against the Veteran's claim for additional vocational rehabilitation benefits, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board observes that the VA provisions governing notice and assistance to Veterans are inapplicable to claims, such as this one, in which the statutes at issue are found not in Chapter 51 of Title 38 of the United States Code, but in Chapter 31.  Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Therefore, no further discussion of those notice and assistance provisions is necessary.


ORDER

Entitlement to additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


